Title: From John Quincy Adams to Isaac Smith, Jr., 1 December 1815
From: Adams, John Quincy
To: Smith, Isaac, Jr.



Dear Sir
Ealing near London 1st Decr. 1815

Your obliging favor of the 2 Sepr. was forwarded to me from Liverpool by Mr. Cary the mournful anticipations of whose friends were unhappily very soon afterwards realized; He died at Royston on the way from Liverpool to London on the 22nd of October; His Lady is now residing with her friends at Islington, and as I learn purposes to return to the U:S: accompanied by her Brother the Ensuing Spring—Residing myself as some distance from London in the direction opposite to Islington and having been since her arrival much indisposed it has not been in my Power to wait upon her—If during my residence in England I should have the opportunity of making a visit to Birmingham I shall Certainly take the Liberty of calling upon your friend Dr. Toulmin under the auspices of your introduction.— From a number of Pamphlets which my mother has had the attention of forwarding to me I am sorry to find that our countrymen are breaking out into the interminable dissentions of religious Controversy—There are strong symptoms of returning intolerance and persecution in Europe but I hope they are for ever extirpated from the soil of our Country—I pray to be remembered affectionately to your Brother and his family and our other friends in Boston in which Mrs. Adams unites
I am Dear Sir with the highest respect and / Attachment faithfully Yours—
J. Q. A—